Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 04/22/21 has been entered.
Claims 1-57 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/21, with respect to the rejections of the claims under Qualcomm have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of InterDigital.

Allowable Subject Matter
Claims 8-10, 18 and 25-27, 31-32, 47, 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims recite the limitation "the wireless device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13-17, 19-20, 22-24, 28-30, 36-37, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by InterDigital (“On UL multiplexing of transmission with different reliability requirements”, R1-1800633).

Regarding claims 1, 19, 38, 39, InterDigital discloses a method for wireless communication by a first user equipment (UE) (eMBB UE [sec. 3 par. 1]), comprising:
signaling an uplink signal to a base station (BS) via uplink channel resources allocated to the first UE of a first type (After a time where the eMBB UEs are scheduled (i.e., first UE previously signaled on the UL) [sec. 3 par. 1]);
receiving an uplink preemption indication (ULPI) from the BS (UL preemption indication [sec. 3 par. 2]); and
taking one or more actions based on one or more resources identified in the ULPI, wherein the one or more resources overlap (UL multiplexing between URLLC and eMBB traffic (i.e., overlapping resources) [Proposal 3, pg. 2 last par., also Proposal 1 which is the grant-free way of dealing with the overlapping resources]) with resources allocated for a scheduled transmission by a second UE of a second type (URLLC UE [sec. 3 par. 1]).
Regarding claims 38 and 39, InterDigital discloses an apparatus for wireless communication (NR [sec. 1]), comprising: a processing system (UEs (inherent) [sec. 3]); and an interface (UEs (inherent) [sec. 3]).

Regarding claims 2, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses wherein taking one or more actions comprises:
reducing a transmit power during the scheduled transmission,
suspending a transmission by the first UE during the scheduled transmission (The eMBB (i.e., first UE) suspends it’s UL transmission for the duration of the UL transmission by the URLLC UE (i.e., during the scheduled transmission) [pg. 2 last par.]),
applying the one or more actions to a resource that is adjacent to one or more resources identified in the ULPI,
identifying a physical uplink control channel (PUCCH) resource in the one or more resources of the ULPI and signaling uplink control information via the PUCCH resource during the scheduled transmission,
identifying a sounding reference signal (SRS) resource in the one or more resources of the ULPI and signaling the SRS during the scheduled transmission,
identifying the SRS resource in the one or more resources and suspending transmission of the SRS during the scheduled transmission, or
identifying activated, semi-persistently scheduled (SPS) resources in the one or more resources in the ULPI and rate matching a transmission around the activated SPS resources during the scheduled transmission.

Regarding claims 3, 20, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein receiving the UPLI comprises receiving the ULPI periodically after one or more symbols or slots (Periodicity of preemption indication for UL [sec. 3 par. 2]).

Regarding claims 5, 22, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the ULPI is specific to one UE (eMBB UE [sec. 3 par. 2]).

Regarding claims 6, 23, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the ULPI applies to a plurality of UEs (eMBB UEs [sec. 3 par. 1]).

Regarding claims 7, 24, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the ULPI comprises a bitmap identifying the one or more resources to be used by the wireless device during the scheduled transmission [sec. 3 par. 2].

Regarding claims 13, 36, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the scheduled transmission uses semi-persistently scheduled (SPS) resources (The previously scheduled eMBB UE transmissions will be suspended (i.e., semi-persistently scheduled) [sec. 3 par. 1]).

Regarding claims 14, 37, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the ULPI comprises a bitmap identifying one or more activated SPS resources, a status of the SPS resources, or a change of status of the SPS resources (Time/Freq blocks of the reference UL resource (i.e., SPS resources) [sec. 3 par. 2]).

Regarding claims 15, 28, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the ULPI identifies resources corresponding to more than one component carrier or more than one bandwidth part (BWP) (Time/Freq blocks of the reference UL resource (i.e., plural blocks indicate more than one CC) [sec. 3 par. 2]).

Regarding claims 16, 29, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein receiving the ULPI comprises receiving the ULPI via a different location of at least one of a search space or a control resource region than a downlink preemption indication (DLPI) (As opposed to DL, UL uses mini-slots (i.e., different location of search space) [sec. 3 par. 2]).

Regarding claims 17, 30, InterDigital discloses everything claimed, as applied above.
InterDigital further discloses:
wherein the ULPI is signaled using a radio network temporary identifier (RNTI) distinct from a RNTI used to signal the DLPI [sec. 3 par. 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital as applied to claims 1, 19 respectively, and further in view of Jeon (US 20210167930 A1).

Regarding claims 4 and 21, InterDigital discloses everything claimed, as applied above.
wherein the one or more resources identified in the ULPI are one or more resources of a reference uplink region [fig. 1 “Dynamic PI in GC-PDCCH for UL”], as discussed above, InterDigital does not explicitly disclose relative to a time offset and a time duration. However, these concepts are well known as disclosed by Jeon.
In the same field of endeavor, Jeon discloses:
relative to a time offset and a time duration [par. 0547].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify InterDigital with Jeon. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of activating an UL grant [Jeon par. 0547].

Claims 11-12 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital as applied to claims 1 and 19 respectively, and further in view of Zou (US 20200022160 A1).

Regarding claims 11 and 34, InterDigital discloses everything claimed, as applied above.
Although InterDigital discloses further comprising signaling UL signals from the first/second UE and the signals as indicated by the ULPI, as discussed above, InterDigital does not explicitly disclose with a gap in the signals …, wherein the signals comprise at least one of a DMRS. However, these concepts are well known as disclosed by Zou.
In the same field of endeavor, Zou discloses:
with a gap in the signals …, wherein the signals comprise at least one of a demodulation reference signal (DMRS) [par. 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify InterDigital with Zou. One of ordinary skill in the art would have been 

Regarding claims 12 and 35, InterDigital discloses everything claimed, as applied above.
Although InterDigital discloses further comprising signaling UL signals and the signals as indicated by the ULPI, as discussed above, InterDigital does not explicitly disclose with a gap in the signals …, wherein the gap punctures a DMRS expected to be received. However, these concepts are well known as disclosed by Zou.
In the same field of endeavor, Zou discloses:
with a gap in the signals …, wherein the gap punctures a demodulation reference signal (DMRS) expected to be received [par. 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify InterDigital with Zou. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of blindly detecting a URLLC transmission [Zou par. 0076].
Regarding claim 35, Zou discloses determining not to decode at least a portion of the received signals based on the determination that the gap punctures the expected DMRS [par. 0076, where not decoding is indicated by the puncturing].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over InterDigital as applied to claim 19 above, and further in view of Mochizuki (US 20210126753 A1).

Regarding claim 33, InterDigital discloses everything claimed, as applied above.
further comprising: receiving uplink signals from the second UE during the scheduled transmission, as discussed above, InterDigital does not explicitly disclose with a gap in the signals …, wherein the gap punctures a DMRS expected to be received. However, these concepts are well known as disclosed by Mochizuki.
In the same field of endeavor, Mochizuki discloses:
wherein the received signals comprise a sounding reference signal (SRS);
receiving the scheduled transmission from the wireless device;
decoding the scheduled transmission based at least in part on an effect of the received SRS on the scheduled transmission [par. 0739].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify InterDigital with Mochizuki. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allocating the UL transmission [Mochizuki par. 0739].

Claim 40-46, 48-54, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital in view of Choi (US 20200119895 A1).

Regarding claims 40, 48, 56, 57, InterDigital discloses a method for wireless communication by a base station (BS) (DL preemption [sec. 3 par. 2]), comprising:
determining that resources allocated for a transmission to a first user equipment (UE) of a first type overlap with downlink channel resources allocated to a second UE of a second type (ULPI methodology is similar to what is used for DLPI [sec. 3 par. 2]); and
signaling, based on the determination, … to a second UE, that comprises … and identifies at least some of the overlapping resource (Multiplexing between URLLC and eMBB traffic (i.e., overlapping 
Although InterDigital discloses allocated resources and first/second UE types, as discussed above, InterDigital does not explicitly disclose signaling, based on the determination, a downlink preemption indication (DLPI), to the second UE, that comprises cross-carrier information and identifies at least some of the overlapping resources. However, these concepts are well known as disclosed by Choi.
In the same field of endeavor, Choi discloses:
signaling, based on the determination, a downlink preemption indication (DLPI), … that comprises cross-carrier information [par. 0286].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify InterDigital with Choi. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of performing preemption in the case of a CA system [Choi par. 0286].
Regarding claims 56 and 57, InterDigital discloses an apparatus for wireless communication (NR [sec. 1]), comprising: a processing system (UEs (inherent) [sec. 3]); and an interface (UEs (inherent) [sec. 3]).

Regarding claims 41 and 49, InterDigital and Choi disclose everything claimed, as applied above.
Choi further discloses:
wherein the cross-carrier information indicates that the resources identified in the DLPI correspond to more than one component carrier [par. 0285-286].

Regarding claims 42 and 50, InterDigital and Choi disclose everything claimed, as applied above.

wherein the DLPI comprises one or more cross-carrier bitmaps, wherein each bitmap applies to one or more UEs having a specific value of a carrier indicator field (CIF) [par. 0236, 285-286].

Regarding claims 43 and 51, InterDigital and Choi disclose everything claimed, as applied above.
Choi further discloses:
wherein the DLPI is exclusive to a specific value of a carrier indicator field (CIF) assigned to one or more UEs [par. 0236, 285-286].

Regarding claims 44 and 52, InterDigital and Choi disclose everything claimed, as applied above.
Choi further discloses:
wherein the DLPI is exclusive to the first UE having a specific value of a carrier indicator field (CIF) [par. 0236, 285-286]

Regarding claims 45 and 53, InterDigital and Choi disclose everything claimed, as applied above.
InterDigital further discloses:
wherein signaling the DLPI comprises signaling the DLPI via a different location of at least one of a search space or a control resource region than an uplink preemption indication (ULPI) [sec. 3 par. 2].

Regarding claims 46 and 54, InterDigital and Choi disclose everything claimed, as applied above.
InterDigital further discloses:
wherein the DIPI is signaled using a radio network temporary identifier (RNTI) distinct from a RNTI used to signal the ULPI [sec. 3 par. 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419